1
2
3
4                                                             JS-6
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   JOSEPH SANCHEZ, an individual,        Case No.: 5:19-cv-00389-JGB-KKx

13             Plaintiff,
14                                           ORDER DISMISSAL WITH
     v.                                      PREJUDICE
15
16   ERIC SONGHO LEE, an individual;
     SMART REAL ESTATE, a
17
     California corporation; and DOES 1-
18   10, inclusive,
19
20   Defendants.
21
22
23
24
25
26
27
28
                              ORDER DISMISSAL WITH
                                   PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Joseph Sanchez (“Plaintiff”) and Eric Songho Lee
3    and Smart Real Estate (“Defendants”), the Court hereby enters a dismissal with
4    prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
5    party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: September 18, 2019
8
9
                                      UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1
                                  ORDER DISMISSAL WITH
                                       PREJUDICE
